West, J.
This is a companion case to the case of A. W. Smith v. P. O’Brien.
The two cases grew out of the same transaction, the pleadings are practically the same, the answers in the two cases are identical, with the exception of the names of the parties, and by agreement of counsel in the court below the testimony taken was used in both the cases.
This case is therefore affirmed upon the authority of A. W. Smith v. P. O’Brien, the opinion in which case is filed today.
Browne, C. J., and Taylor, Whitfield and Ellis, J. J. concur.